[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             September 15, 2006
                               No. 05-17201                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                  D. C. Docket No. 04-00336-CR-T-17-MSS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MARCELINO LOPEZ,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (September 15, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Marcelino Lopez appeals his convictions and sentences for conspiracy to
possess with the intent to distribute five kilograms or more of cocaine while on

board a vessel subject to the jurisdiction of the United States, 46 U.S.C. § 1903(a),

(g), (j); 21 U.S.C. § 960(b)(1)(B)(ii), and possession with intent to distribute five

kilograms or more of cocaine while on board a vessel subject to the jurisdiction of

the United States, 46 U.S.C. § 1903(a), (g); 21 U.S.C. § 960(b)(1)(B)(ii). Lopez

argues that the district court erred when it denied his motion to suppress evidence,

the district court clearly erred when it denied him a minor-role adjustment, and his

sentence is unreasonable. We affirm.

                                 I. BACKGROUND

      On July 19, 2004, the United States Coast Guard intercepted the Miss Mery

Hill, a vessel sailing under the Honduran flag. The Coast Guard boarded the vessel

and discovered 64 bales of cocaine that weighed 1536 kilograms. The crew

members on the Miss Mery Hill admitted that they were aware of the cocaine and

planned to profit from its sale. As a member of the crew, Lopez was arrested and

indicted on one count of conspiracy to possess with the intent to distribute five

kilograms or more of cocaine while on board a vessel subject to United States

jurisdiction, 46 U.S.C. § 1903(a), (g), (j); 21 U.S.C. § 960(b)(1)(B)(ii), and one

count of possession with intent to distribute five kilograms or more of cocaine

while on board a vessel subject to the jurisdiction of the United States, 46 U.S.C. §



                                           2
1903(a), (g); 21 U.S.C. § 960(b)(1)(B)(ii).

      Lopez adopted the pre-trial motion to suppress made by his co-defendants.

Based on the findings by the magistrate judge after an evidentiary hearing, the

district court denied the motion. Lopez then entered an unconditional guilty plea.

      The Pre-Sentence Investigation Report assigned a total offense level of 36.

With a criminal history category of I, the guidelines provided a sentencing range of

188 to 235 months of imprisonment. Lopez objected to the PSI report because it

did not recommend a reduction based upon his alleged minor role as a crew

member with no ownership interest in either the cocaine or the vessel. The district

court overruled his objection.

      The district court granted a two-level decrease in Lopez’s offense level,

which yielded a guidelines range of 151 to 188 months of imprisonment. Lopez

requested a sentence below the guidelines range based upon his minor role and his

poverty. The district court denied his request because it concluded that “a sentence

at the low end of the guideline range . . . is a reasonable sentence in this situation,

all of the factors taken into consideration.” The district court sentenced Lopez to

151 months of imprisonment and stated, “After considering the advisory

sentencing guidelines and all of the factors identified in [section 3553(a)], [the]

Court finds that the sentence imposed is sufficient but not greater than necessary to



                                            3
comply with the statutory purposes of sentencing.”

                          II. STANDARD OF REVIEW

      We review de novo whether a voluntary unconditional guilty plea waives the

ability to appeal the rulings on pre-trial motions. United States v. Patti, 337 F.3d

1317, 1320 n.4 (11th Cir. 2003). We review for clear error the determination by a

district court of a defendant’s role in the offense. United States v. De Varon, 175

F.3d 930, 937 (11th Cir. 1999). We review sentences for reasonableness. United

States v. Talley, 431 F.3d 784, 786 (11th Cir. 2006).

                                 III. DISCUSSION

      Lopez presents three arguments. First, Lopez contends that the district court

erred when it denied his motion to suppress. Second, Lopez argues that the district

court clearly erred when it denied his request for a minor role adjustment. Third,

Lopez argues that the sentence imposed by the district court is unreasonable. We

address each argument in turn.

      Lopez argues that the district court denied his motion to suppress because

the Coast Guard did not have reasonable suspicion to search the Miss Mery Hill.

This argument fails. “[A] voluntary, unconditional guilty plea waives all

nonjurisdictional defects in the proceedings.” Patti, 337 F.3d at 1320. Lopez

waived his right to appeal the denial of his motion to suppress when he pleaded



                                           4
guilty without condition. See United States v. McCoy, 477 F.2d 550, 551 (5th Cir.

1973); United States v. Sepe, 474 F.2d 784, 787–88 (5th Cir. 1973).

       Lopez next contends that the district court clearly erred when it denied his

request for a minor role adjustment. Section 3B1.2 of the Sentencing Guidelines

provides a sentence reduction for defendants who are “less culpable than most

other participants, but whose role could not be described as minimal.” U.S.S.G. §

3B1.2, cmt n.5. To receive a minor-role reduction, the defendant “bears the burden

of proving a mitigating role in the offense by a preponderance of the evidence.”

De Varon, 175 F.3d at 939; see U.S.S.G. § 3B1.2. A district court (1) “must

measure the defendant’s role against the relevant conduct for which []he has been

held accountable” and (2) may consider the defendant’s “role as compared to that

of other participants.” Id. at 940. Other factors the district court may consider

include the “amount of drugs, fair market value of drugs, amount of money to be

paid to the courier, equity interest in the drugs, role in planning the criminal

scheme, and role in distribution.” Id. at 945.

      The district court did not clearly err by denying Lopez a minor role

adjustment. Lopez failed to establish that other crew members on the Miss Mery

Hill were more culpable than him, and his argument that he had no ownership in

the vessel or the cocaine is insufficient to warrant a minor role adjustment. See id.



                                           5
175 F.3d at 944. Lopez also was convicted of trafficking a large quantity of drugs.

Lopez was not entitled to a minor role adjustment. See id. at 943.

      Lopez also argues that the sentence imposed by the district court is

unreasonable because it incorrectly calculated the guidelines range. “[T]he party

who challenges the sentence bears the burden of establishing that the sentence is

unreasonable in light of both [the] record and the factors in section 3553(a).”

Talley, 431 F.3d at 788. Although Lopez contends that the district court

miscalculated his guidelines range, Lopez does not explain how the district court

erred apart from denying him a minor role adjustment, which is an argument that

we have already rejected. According to the sentencing transcript, the district court

considered the advisory guideline range and the sentencing factors before it

imposed a sentence at the low end of the guidelines range. The sentence imposed

by the district court was reasonable.

      Lopez’s convictions and sentences are

      AFFIRMED.




                                          6